Title: To Thomas Jefferson from Henry Dearborn, 19 April 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir.
                            
                     War DepartmentApril 19. 1806
                        
                        I have the honor of proposing, for your approbation, the following promotion and appointments in the Army of the United States.—
                  Second Lieutenant James S Smith of the Regiment of Artillerist, to be promoted to the rank of First Lieut, in the same vice Robert Ritchie dismissed March 18. 1806.
                  Samuel Maclay of Pennsylvania & Thomas Vaughan of Maryland to be appointed Second Lieutenants in the Regiment of Artillerists
                  John Read of Tennessee to be appointed Ensign in the 1st Regt. of Infantry.
                  Samuel Venable of Kentucky, Isaac Rawlings of Maryland, John Fowles of Orleans and Benjamin W Dudley of Kentucky to be appointed Surgeons Mates
                  Accept Sir the Assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    